USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
NORMA BETESH, on behalf of herself DOC #: ——
and all others similarly situated, DATE FILED: _ 5/19/2021 __
Plaintiff,
-against- 20 Civ. 9770 (AT)
ONIA, LLC and NATHAN ROMANO. in both ORDER

his individual and professional capacities,

 

Defendants.
ANALISA TORRES, District Judge:

In light of the parties’ filings at ECF Nos. 31 and 32, the parties are directed to confer and
determine whether they consent to the Honorable Barbara C. Moses’s jurisdiction moving forward.
Doing so will require filing the designated consent form in accordance with ECF No. 11. If the
parties choose to consent as such, they shall file the consent form no later than May 26, 2021.

SO ORDERED.

Dated: May 19, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
